IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :           NO. 198
                                        :
AMENDMENT OF RULES 205(b) and (c), :                DISCIPLINARY RULES
208(c) and (d)(1), and 213(d)(3) of the :
PENNSYLVANIA RULES OF                   :           DOCKET
DISCIPLINARY ENFORCEMENT                :




                                        ORDER

PER CURIAM

       AND NOW, this 6th day of July, 2020, upon the recommendation of the Disciplinary
Board of the Supreme Court of Pennsylvania, which follows the proposal having been
published for comment in the Pennsylvania Bulletin, 50 Pa.B. 642 (February 1, 2020),

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, that Rules 205(b) and (c), 208(c) and (d)(1), and 213(d)(3) of the
Pennsylvania Rules of Disciplinary Enforcement are amended as set forth in the attached
form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in thirty (30) days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.